Citation Nr: 1623090	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  11-23 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, and if so, entitlement to service connection.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a neck disability, and if so, entitlement to service connection.

3.  Entitlement to service connection for a disability of the testicle, to include a right hydrocele and a right spermatocele. 

4.  Entitlement to service connection for gout. 

5.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, mood swings, and posttraumatic stress disorder (PTSD). 

6.  Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea (OSA) and a disability manifested by interrupted sleep.

7.  Entitlement to service connection for a disability manifested by blood in urine.

8.  Entitlement to service connection for a kidney disability.  

9.  Entitlement to a compensable rating for temporomandibular joint (TMJ) pain.


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to March 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal of July 2009 and March 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The Board notes that the Veteran, as a lay person, filed separate claims for service connection for interrupted sleep and sleep apnea, as well as separate claims for depression, anxiety, mood swings, and PTSD.  He also filed a claim for testicle pain but the medical records note more than one diagnosed condition for his mental health symptoms and the testicle.  Multiple medical diagnoses that differ from the claimed condition do not necessarily represent separate claims, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Because the evidence indicates that the Veteran may have different conditions or diagnoses for sleep disturbance, psychiatric disorder, or testicle disability, the Board has stated the issues as set forth on the first page of this decision.  

The issues of service connection for a low back disability, a neck disability, a testicle disability, a disability manifested by blood in urine, gout, an acquired psychiatric disorder, and a sleep disorder, as well as the claim for a compensable rating for TMJ pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Service connection for low back and neck pain was initially denied in an April 2004 rating decision.  The Veteran did not appeal that decision or submit new and material evidence within one year of notification of the decision.
 
2.  New evidence submitted since April 2004 relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a low back disability.

3.  New evidence submitted since April 2004 relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a neck disability.

4.  A disability of the Veteran's kidneys has not been present or diagnosed at any point in service or during the claim period.


CONCLUSIONS OF LAW

1.  The April 2004 rating decision denying service connection for low back and neck pain is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2003).

2.  New and material evidence has been received to reopen the claim for service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has been received to reopen the claim for service connection for a neck disability.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2015).

4.  The criteria for service connection for a kidney disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2015); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant notice was provided in March 2009, July 2011, and March 2012

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records and records from the Social Security Administration.  

The Veteran has not been provided a VA examination in an effort to substantiate the claim of service connection for a kidney disability.  38 U.S.C.A. § 5103A(d).  However, no medical examination or opinion is required under the duty to assist because, as explained below, the competent and credible evidence of record does not reflect any signs or symptoms of a current disability of the kidneys.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

New and Material Evidence to Reopen Claims for Service Connection for a Low Back Disability and a Neck Disability

Generally, if a claim for service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."   Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

An April 2004 rating decision originally denied service connection for both low back and neck pain.  The Veteran's low back claim was denied because the evidence indicated treatment during service but no permanent residual or chronic disability resulted thereafter.  The neck claim was denied because of a lack of evidence of any diagnosis of a neck disability.  The Veteran was provided notice of this decision and his appellate rights but did not appeal the decision or submit new and material evidence within one year of the decision.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2003).

Evidence added to the record since April 2004 includes additional VA and private treatment records, and lay statements from the Veteran.  An April 2010 magnetic resonance imaging (MRI) establishes that the Veteran has been diagnosed with degenerative changes in the lumbar spine, the thoracic spine, and the cervical spine.  A herniated disc of the lumbar spine was revealed in an October 2010 MRI.    

This evidence is "new" as it was not previously submitted to agency decision makers.  Some of it is also "material" as it relates to an unestablished fact necessary to substantiate the Veteran's claims; namely, a diagnosis of degenerative changes of both the lumbar and cervical spine.  Accordingly, the claims for service connection for lumbar and cervical spine disabilities are reopened.  


Service Connection for a Kidney Disability 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he developed a kidney disability during or related to his active service.  

During service, there were no complaints, treatment, or diagnoses related to the kidneys.  

The after service treatment records do not show any complaints, treatment, or diagnosis for a kidney disability.  The Veteran's kidneys have been found normal in all radiological studies including as recently as a December 2014 computed tomography (CT) scan.  Laboratory tests have not demonstrated any abnormalities indicating impairment of kidney functioning.  The one test records specifically indicated as testing kidney function, eGFR (estimated glomerular filtration rate), has always been normal when tested.  

The Board finds that the medical evidence does not establish any current kidney disability such as nephritis, chronic kidney disease, or kidney stones for service connection purposes.  As noted there are no X-ray studies of the kidneys revealing a disability or abnormality.  There is no medical treatment of the kidneys.  All eGFR tests, specifically noted to relate to kidney function, have been normal and the medical providers have not identified any other laboratory test related to kidney function as being abnormal or of clinical significance.

The Board acknowledges that some notes have a history indicating renal insufficiency.  There is no explanation as to how or when renal insufficiency occurred.  As noted these medical records and all other records do not contain any objective evidence of renal insufficiency, kidney diagnosis, or kidney abnormality.  Evidence which is simply information recorded by a medical examiner, unenhanced by any additional comment by that examiner, does not constitute competent medical history.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Given the lack of explanation for the notations regarding renal insufficiency, and the medical evidence noted above showing no renal insufficiency, the Board finds that the notations of history of renal insufficiency have no probative value in determining whether the Veteran has a current chronic disability of the kidney.  

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332(1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Therefore, the claim for service connection for a kidney disability must be denied as the medical evidence does not establish that the Veteran has a current kidney disability.

While the Veteran believes that he has a kidney disability related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of kidney disabilities are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of kidney disabilities is not competent medical evidence.  In any event, the Board finds the findings of the medical providers to be significantly more probative than the Veteran's lay assertions.

Accordingly, the weight of the medical evidence is against the claim for service connection for a kidney disability and the claim must be denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.    Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence having been received, the claim for service connection for a low back disability is reopened, and to this extent only the appeal is granted.

New and material evidence having been received, the claim for service connection for neck disability is reopened, and to this extent only the appeal is granted.

Service connection for a kidney disability is denied.


REMAND

The Veteran has been diagnosed with degenerative joint disease in the cervical spine and the lumbar spine.  The Veteran testified that both his neck and his back were injured when he fell during basic training.  A VA opinion is needed to determine if his current cervical spine disability is related to service.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  As to the lumbar spine, in an October 2010 VA examination, the examiner concluded the lumbar degenerative joint disease was not related to service, including treatment for low back pain in February 1978, because of the lack of continuity of medical treatment and "the fact that the complaints are not reasonably sequential from each other."  It is not clear to the Board what the examiner meant by stating that the Veteran's complaints are not reasonably sequential from each other.  Specifically, what about the sequence or timing does not suggest an etiological connection or what sequence would be expected.  The Board thus finds that another VA medical opinion should be obtained.

As to the claims for service connection for testicular disability and a disability manifested by blood in urine, the Veteran complained of testicular pain with bleeding during urination in service in March 1978.  In July 2011, he was diagnosed with a large complex right hydrocele.  In April 2012 he underwent surgery for a spermatocele.  The Veteran was provided a VA examination in December 2012.  The examiner noted the in-service complaint as well as subsequent complaints of recurrent blood in the urine occurring at least once per year.  The examiner concluded his testicular disability was not related to service stating that the spermatocele was not diagnosed in service and the Veteran's testicular pain with hematuria resolved in 1978 as he had no further treatment in service.  However, the record reflects the Veteran only remained on active duty for less than a week after the complaint.  An addendum opinion is therefore necessary.  

The Veteran also claims that he has an acquired psychiatric disability related to service.  Although he filed the claim for PTSD, the record reflects a diagnosis of major depressive disorder.  Once the records development is completed, a VA medical examination and accompanying medical opinion is needed to ascertain what mental health disabilities are present and their relationship to service.  38 C.F.R. § 3.159; see also McLendon, supra.  For the same reasons, a VA examination should be provided to determine if the Veteran has a sleep disability (including sleep apnea) or gout related to service.

The Veteran is service connected for TMJ syndrome but it is rated as noncompensable.  In the VA examination in November 2010, the examiner found the Veteran had a 25 to 50 percent loss of bone of the mandible and a loss of the maxilla (described as a loss of the condyloid process).  In February 2011, the VA examiner found no loss of the mandible or maxilla.  A new VA examination is needed to reconcile the discrepancies between the November 2010 VA examination and the February 2011 VA examination.  In addition, due to a lack of teeth, neither VA examiner determined the range of jaw movement in millimeters, which is necessary for a rating for TMJ syndrome disabilities. 38 C.F.R. § 4.150, Diagnostic Code 9905.  Accordingly, upon remand, if the VA examiner is unable to measure the range of jaw movement, the examiner should estimate the range of jaw movement in millimeters. 

Accordingly, the case is REMANDED for the following action:

1.)  Obtain all VA medical records of treatment of the Veteran at the VAMC and associated outpatient clinics from May 2015 to the present.   

2.)  After the record development is completed, send the Veteran's claims file to an appropriate examiner for an opinion on the etiology of his current low back and neck disabilities.  If the examiner determines that an examination is necessary, then an examination should be scheduled.  The examiner is asked to address the following.  

For any diagnosed lumbar spine and/or cervical spine disability is it at least as likely as not (50 percent probability or more) that the diagnosed disability began in service or is causally related to service, to specifically include the February 1978 notation in the Veteran's service treatment records that he fell running down a hill.  

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should explain the reasons for the opinions provided.  If the examiner cannot provide an opinion without resorting to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e., lack of records, limits of medical knowledge, etc.).

3.)  After the record development is completed, provide the Veteran with a VA mental health examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  All necessary testing should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner is asked to provide a diagnosis for any acquired psychiatric disorder identified.  

For any diagnosed acquired psychiatric disorder other than PTSD, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the diagnosed disability began in service or is causally related to service, to specifically include the February 1978 notation in the Veteran's service treatment records that he fell down a hill.  

If PTSD is diagnosed, the examiner should list all stressful events contributing to the diagnosis.  

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should explain the reasons for the opinions provided.  If the examiner cannot provide an opinion without resorting to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e., lack of records, limits of medical knowledge, etc.).

4.)  After the record development is completed, provide the Veteran with a VA examination for gout.  The claims file must be reviewed by the examiner in conjunction with the examination.  All necessary testing should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner is asked to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed gout disability began in service or is causally related to service.  

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should explain the reasons for the opinions provided.  If the examiner cannot provide an opinion without resorting to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e., lack of records, limits of medical knowledge, etc.).

5.)  After the record development is completed, provide the Veteran with a VA sleep disorder examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  All necessary testing should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner is asked to provide a diagnosis for any sleep disorder identified.  For any diagnosed sleep disorder, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the diagnosed disability began in service or is causally related to service.  

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should explain the reasons for the opinions provided.  If the examiner cannot provide an opinion without resorting to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e., lack of records, limits of medical knowledge, etc.).

6.)  After the record development is completed, send the Veteran's claims file to an appropriate examiner for an opinion on the etiology of his claimed testicle disability and disability manifested by blood in urine.  If the examiner determines that an examination is necessary, then an examination should be scheduled.  The examiner is asked to address the following.  

List all current testicular or other genitourinary disabilities.  For each diagnosed disability please provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the diagnosed disability began in service or is causally related to service, to specifically include the March 1978 notations in the Veteran's service treatment records of testicular pain and hematuria.  The Board notes that the Veteran was discharged from service a week after these complaints.  The examiner is also asked to specifically address if the cause of the Veteran's complaints of blood in urine occurring at least yearly can be ascertained.  

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should explain the reasons for the opinions provided.  If the examiner cannot provide an opinion without resorting to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e., lack of records, limits of medical knowledge, etc.).

7.)  After the record development is completed, provide the Veteran with a VA dental examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  All necessary testing should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner is asked to determine the current severity of the Veteran's TMJ disability.  If the examiner is unable to provide actual measurements of the Veteran's TMJ articulation, the examiner is asked to provide an estimate expressed in millimeters.

In addition, the examiner is asked to provide a diagnosis for any other dental disability identified upon examination, including whether the Veteran has loss of the mandible, the maxilla, or the condyloid process.  For any such diagnosed disability the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the diagnosed disability began in service or is causally related to service, to specifically include the February 1978 notations in the Veteran's service treatment records that he had post injury TMJ pain of the left mandible.  For any disability not found related to service, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the diagnosed disability is caused or aggravated by the Veteran's service connected TMJ disability.  

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should explain the reasons for the opinions provided.  If the examiner cannot provide an opinion without resorting to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e., lack of records, limits of medical knowledge, etc.).

8.)  After the development requested is completed, readjudicate the claims for service connection and the claim for a compensable rating for TMJ pain.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


